Exhibit 10.1

 

EIGHTH AMENDMENT TO
SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE

 

This EIGHTH AMENDMENT TO SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE (this
“Eighth Amendment”) is made as of January 31, 2014 by and between Prospect
Global Resources, Inc., a Delaware corporation (“Maker”), and the Karlsson
Group, Inc., an Arizona corporation (“Holder”), with respect to the following
facts:

 

RECITALS

 

WHEREAS, Maker issued to Holder that certain Senior First Priority Secured
Promissory Note dated August 1, 2012 (the “Original Note”), whereby the Maker
promised to pay to Holder the principal sum of One Hundred Twenty-Five Million
Dollars ($125,000,000);

 

WHEREAS, American West Potash, LLC, a Delaware limited liability company
(“AWP”), Prospect Global Resources, Inc., a Nevada corporation (“Prospect
Nevada”), Apache County Land & Ranch, LLC, a Nevada limited liability company
(“Apache”), Maker and Holder entered into that certain Extension Agreement (the
“Extension Agreement”) dated as of April 15, 2013;

 

WHEREAS, Maker and Holder entered into an Amendment to Senior First Priority
Secured Promissory Note dated April 15, 2013 (the Original Note as amended
thereby and as otherwise amended, restated or modified from time to time, the
“Note”);

 

WHEREAS, Maker and Holder entered into a Second Amendment to Senior First
Priority Secured Promissory Note dated as of June 26, 2013;

 

WHEREAS, Maker and Holder entered into a Third Amendment to Senior First
Priority Secured Promissory Note dated as of September 9, 2013;

 

WHEREAS, Maker and Holder entered into a Fourth Amendment to Senior First
Priority Secured Promissory Note dated as of September 13, 2013;

 

WHEREAS, Maker and Holder entered into a Fifth Amendment to Senior First
Priority Secured Promissory Note dated as of November 13, 2013;

 

WHEREAS, Maker and Holder entered into a Sixth Amendment to Senior First
Priority Secured Promissory Note dated as of December 3, 2013;

 

WHEREAS, Maker and Holder entered into a Seventh Amendment to Senior First
Priority Secured Promissory Note dated as of December 10, 2013;

 

WHEREAS, Maker has requested that Holder extend the deadline under
Section 5.4(ii) of the Note for delivery of a completed and updated 43-101 final
resource report (the “43-101 Deadline”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, Holder is willing to modify the Note to extend the 43-101 Deadline
until March 10, 2014.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Maker and Holder hereby agree as follows:

 

AGREEMENT

 

1.                                      Defined Terms.  All capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Note.

 

2.                                      Amendments.

 

(a)                                 Amendment to Section 5.3.  Section 5.3 of
the Note is amended by adding the following sentence at the end thereof:

 

“For the avoidance of doubt, the Cure Period shall not apply with respect to any
Event of Default arising under any provision of the Note other than (or in
addition to) this Section 5.3.”

 

(b)                                 Amendment to Section 5.4(ii). 
Section 5.4(ii) of the Note is amended and restated to read in its entirety as
follows:

 

“No later than March 10, 2014, deliver a completed and updated 43-101 final
resource report for purposes of the Definitive Feasibility Study.”

 

(c)                                  New Section 5.14.  The following new
Section 5.14 is hereby added after Section 5.13 of the Note:

 

“5.14 Legal Fee Payment. Failure to pay to Holder the sum of One Hundred
Thousand Dollars ($100,000) no later than one (1) Business Day following
receipt, on or after January 21, 2014, of the first One Hundred Thousand Dollars
($100,000) in aggregate proceeds from (i) Qualified Financings (including, for
the avoidance of doubt, issuances of equity securities pursuant to the terms of,
or upon exercise of, any option or warrant), (ii) Approved Subordinated Debt
and/or (iii) Permitted Prospect Nevada Debt, such payment to be made in partial
reimbursement of Holder’s legal fees and expenses incurred in connection with
the Note and the other documents executed and delivered in connection
therewith.”

 

(d)                                 New Section 10.  The following new
Section 10 shall be added to the Note:

 

“Preparation of ASLD Exploration Permits.  No later than March 1, 2014, Maker
shall, and shall cause Prospect Nevada to, prepare and complete, in the proper
form required for filing and/or submission, and shall deliver to Holder copies
of (complete with all relevant attachments and exhibits thereto), all such
applications for exploration permits, or for renewals of exploration permits, as
may be required

 

2

--------------------------------------------------------------------------------


 

to be filed and/or submitted in connection with the development of the Holbrook
Project on or prior to September 30, 2014 to the Arizona State Land Department
in connection with any real property in which Prospect Nevada or any of its
direct or indirect subsidiaries holds any right or interest, including but not
limited to all permits or renewals of permits with respect to the Holbrook
Project.”

 

3.                                      Miscellaneous.

 

(a)                                 No Other Amendment.  Except as expressly
amended in this Eighth Amendment, all provisions of the Note shall remain in
full force and effect, and the parties thereto and hereto shall continue to have
all their rights and remedies under the Note.  In the event of a conflict
between the terms and provisions of this Eighth Amendment and the terms and
conditions of the Note, the provisions of this Eighth Amendment shall govern.

 

(b)                                 Relation to Note.  This Eighth Amendment
constitutes an integral part of the Note.  Upon the effectiveness of this Eighth
Amendment, each reference in the Note to “this Promissory Note,” “hereunder,”
“hereof,” or words of like import referring to the Note, shall mean and be a
reference to the Note as amended hereby.

 

(c)                                  Successors and Assigns.  This Eighth
Amendment shall be binding on and shall inure to the benefit of the parties
hereto and their respective successors and assigns except as otherwise provided
herein.

 

(d)                                 Counterparts.  This Eighth Amendment may be
executed by the parties hereto on any number of separate counterparts, any of
which may be executed and transmitted by facsimile, and each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
executed and delivered as of the date first above written.

 

 

MAKER:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

ACKNOWLEDGED AND AGREED TO

EFFECTIVE AS OF JANUARY 31, 2014:

 

THE KARLSSON GROUP, INC.,

an Arizona corporation

 

 

By:

/s/ Michael Stone

 

Name:

Michael Stone

Title:

Treasurer/CFO

 

4

--------------------------------------------------------------------------------